Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2018

                                       No. 04-18-00555-CR

                                    Avery B. CRAWFORD,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR0602
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Debra Doolittle’s notification of late record is hereby noted. The reporter’s record is due
no later than December 3, 2018.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court